--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
EXCHANGE AGREEMENT




This EXCHANGE AGREEMENT (the “Agreement”), dated June 18, 2010 (the “Effective
Date”) is entered into by and among North American Bio-Energies, a limited
liability company organized and existing under the laws of North Carolina,
(“NABE”), Incoming, Inc., a Nevada corporation  (“Incoming” also the “Company”),
and the members of NABE as listed in Exhibit A to this Agreement (collectively
the “NABE Members”) (Incoming, NABE and each of the NABE Members each a “Party”
and collectively the “Parties”).


WHEREAS, the NABE Members collectively own a 100% interest in NABE (the "NABE
Units");


WHEREAS,  the Parties consider it in their best interests for the NABE members
to exchange the NABE Units for Two Million Nine Hundred Seventy Thousand
(2,970,000) shares of common stock of Incoming, par value $ 0.001 per share (the
“Incoming Shares”); and


WHEREAS, it is the intention of the Parties that: (i) Incoming shall acquire
100% of the NABE Units in exchange  for the Incoming Shares set forth herein;
(ii) said exchange shall qualify as a transaction in securities exempt from
registration or qualification under regulation D of  the Securities Act of 1933,
as amended and in effect on the date of this Agreement (the “Securities Act”);
and (iii) said exchange shall qualify as a tax-free reorganization under Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”);


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, and for other good and valuable consideration, the
sum and sufficiency of which is hereby acknowledged, the Parties hereto hereby
agree as follows:




SECTION 1
EXCHANGE OF UNITS FOR COMMON STOCK




Section 1.1  Exchange of NABE Units for Incoming Shares.


On the Closing Date (as hereinafter defined) and subject to the terms and
conditions set forth in this Agreement, NABE Members shall sell, assign,
transfer, convey and deliver the NABE Units (representing 100% of the issued and
outstanding NABE Units), to Incoming, and Incoming shall accept the NABE Units
from the NABE Members in exchange for the issuance to the NABE Members of a
total of Two Million Nine Hundred Seventy Thousand (2,970,000) newly issued
common shares of Incoming (the “Shares”).  The Shares shall consist of ordinary
common shares, as well as newly designated Class B Common Shares (as defined in
Section 4.5 herein), as allocated and set forth opposite of the names of each of
the NABE Members in Exhibit A hereto.


Section 1.2  Capitalization.


On the Closing Date, immediately before the transactions to be consummated
pursuant to this Agreement, Incoming shall have authorized (a) 75,000,000 shares
of Common Stock, par value $ 0.001 per share, of which 10,764,000 shares shall
be issued and outstanding, all of which are duly authorized, validly issued and
fully paid.


Section 1.3 Closing.


 
(a)
The closing of the transactions contemplated by this Agreement (“Closing”) shall
take place at 10:00 a.m. E.S.T. on or about June 30, 2010 (“Closing Date”) at a
place mutually agreed upon by the Parties. At the Closing, NABE Members shall
deliver to Incoming 100% of the NABE Units.  In full consideration and exchange
for the NABE Units, Incoming shall issue and exchange with NABE Members the
Incoming Shares.



 
(b)
On or before the Closing Date, NABE will deliver to Incoming financial
statements of NABE (the “Financial Statements”) which Financial Statements shall
be audited by a Public Company Accounting Oversight Board (“PCAOB”) member
firm.  The Financial Statements shall cover all necessary periods and be
approved by said PCAOB member firm for filing by Incoming with the United States
Securities and Exchange Commission (“SEC”) in a report on Form 8-K, 10-Q, 10-K,
or such other forms as Incoming deems necessary and advisable, and shall be
accompanied by an unqualified opinion of the PCAOB auditing firm for all
required periods.


 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Ownership of the Incoming Shares shall vest in the NABE members, and ownership
of the NABE Units shall vest in Incoming as of the Closing Date; however, all
Incoming Shares and NABE Units shall remain in escrow pursuant to Section 6
hereof until acceptance and clearing of any comments by the SEC, of any required
Report on Form 8-K disclosing the Financial Statements.  In the event that
audits of the Financial Statements pursuant to Section 1.3(b) of this Agreement
have not been completed and approved by the PCAOB member accounting firm for
filing on form 8-K on or before the Closing Date, Incoming may, in its sole
discretion, extend the Closing Date to such time as audited Financial Statements
become available, or terminate this Agreement pursuant to Section 5.1 herein.



 
(d)
Upon Closing, Incoming shall take possession and control of all NABE operations,
accounts, properties (including without limitation all real estate holdings,
intellectual property, and all other property of any nature), and all other
assets of NABE,  including but not limited to the assets listed in “Exhibit C”
to this Agreement.



 


Section 1.4  Tax Treatment. The exchange described herein is intended to comply
with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder. In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.
 




SECTION 2
REPRESENTATIONS AND WARRANTIES OF INCOMING


Incoming hereby, jointly and severally, represents, warrants and agrees as
follows:


Section 2.1  Corporate Organization.


 
(a)
Incoming is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business and is duly qualified
to do business in good standing in each jurisdiction in which the nature of the
business conducted by Incoming or the ownership or leasing of its properties
makes such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of Incoming (an "Incoming Material Adverse Effect");



 
(b)
Copies of the Articles of Incorporation and By-laws of Incoming, with all
amendments thereto as of the date hereof, have been furnished to NABE and the
NABE Members, and such copies are accurate and complete as of the date hereof.
The minute books of Incoming are current as required by law, contain the minutes
of all meetings of the Board of Directors and shareholders of Incoming from its
date of incorporation to the date of this Agreement, and adequately reflect all
material actions taken by the Board of Directors and shareholders of Incoming.



Section 2.2  Capitalization of Incoming.


Immediately prior to the issuance of the Incoming Shares, the  authorized
capital stock of Incoming consists of (a) 75,000,000  shares of Common Stock,
par value $0.001 per share, of which 10,764,000  shares are issued and

 
2

--------------------------------------------------------------------------------

 

outstanding, all of which are duly authorized, validly issued and fully paid.
The Parties agree that they have been informed of the issuances of the Incoming
Shares, and that all such issuances of Incoming Shares pursuant to this
Agreement will be in accordance with the provisions of this Agreement. All of
the Incoming Shares to be issued pursuant to this Agreement shall be been duly
authorized, validly issued, fully paid, non-assessable and no personal liability
will attach to the ownership thereof and in each instance, shall have been
issued in accordance with the registration requirements of applicable securities
laws or an exemption therefrom.  With the exception of currently outstanding
options for the purchase of up to Two Million (2,000,000) common shares of
Incoming for Fifty Cents ($0.50) per share, as of the date of this Agreement
there are no outstanding options, warrants, agreements, commitments, conversion
rights, preemptive rights or other rights to subscribe for, purchase or
otherwise acquire any shares of capital stock or any un-issued or treasury
shares of capital stock of Incoming.


Section 2.3  Subsidiaries and Equity Investments.


 Incoming has one subsidiary, the National Association of Professional
Minorities.


Section 2.4  Authorization and Validity of Agreements.


Incoming has all corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and upon the execution and delivery by NABE and
the NABE Members and the performance of their obligations hereunder, will
constitute, a legal, valid and binding obligation of Incoming. The execution and
delivery of this Agreement by Incoming and the consummation by Incoming of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action of Incoming, and no other corporate proceedings on the part of
Incoming are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.


Section2.5  No Conflict or Violation.


The execution, delivery and performance of this Agreement by Incoming do not and
will not (i) violate or conflict with any provision of its Articles of
Incorporation or By-laws, (ii) violate any provision of law, or any order,
judgment or decree of any court or other governmental or regulatory authority,
(iii) violate or result in a breach of or constitute (with due notice or lapse
of time or both) a default under, or give to any other entity any right of
termination, amendment, acceleration or cancellation of, any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Incoming is a Party or by which it is bound or to which
any of its respective properties or assets is subject, (iv) result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of the properties or assets of Incoming, or (v) result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises or permits to which Incoming is bound.


Section 2.6  Consents and Approvals.


No consent, waiver, authorization or approval of any governmental or regulatory
authority, domestic or foreign, or of any other person, firm or corporation, is
required in connection with the execution and delivery of this Agreement by
Incoming or the performance by Incoming of its obligations hereunder.


Section 2.7  Absence of Certain Changes or Events.


 
(a)
As of the date of this Agreement, Incoming does not know or have reason to know
of any event, condition, circumstance or prospective development which threatens
or may threaten to have a material adverse effect on the assets, properties,
operations, prospects, net income or financial condition of Incoming.



 
(b)
There has not been any declaration, setting aside or payment of dividends or
distributions with respect to shares of capital stock of Incoming.

 
 
3

--------------------------------------------------------------------------------

 

Section 2.8  Disclosure.


This Agreement and any certificate attached hereto or delivered in accordance
with the terms hereof by or on behalf of Incoming in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.


Section 2.9  Financial Statements.


The audited balance sheet of Incoming and related statements of operations, cash
flow and shareholders' equity (“Incoming Financial Statements”) fairly present
in all material respects the financial position of Incoming as of the respective
dates thereof.  All notes and statements contained within the Financial
Statements  fairly present in all material respects the results of operations,
changes in shareholders' equity and cash flows of Incoming for the respective
periods or as of the respective dates set forth therein, all in conformity with
generally accepted accounting principles consistently applied during the periods
involved, except as otherwise noted therein.  


Section 2.10  Absence of Changes; No Undisclosed Liabilities.


Except as disclosed in any Form 10-K, Form 10-Q, or Form 8-K, Incoming has not
incurred any liability material to Incoming on a consolidated basis, except in
the ordinary course of its business, consistent with past practices; suffered a
change, or any event involving a prospective change, in the business, assets,
financial condition, or results of operations of Incoming which has had, or is
reasonably likely to have, individually or in the aggregate, an Incoming
Material Adverse Effect, (other than as a result of changes or proposed changes
in federal or state regulations of general applicability or interpretations
thereof, changes in generally accepted accounting principles, and changes that
could, under the circumstances, reasonably have been anticipated in light of
disclosures made in writing by Incoming to NABE pursuant hereto); or conducted
its business and operations other than in the ordinary course of business and
consistent with past practices. Incoming has no liability except for (a)
liabilities set forth on the face of the most recent balance sheet included in
the Incoming Financial Statements, and (b) liabilities which have arisen after
the date of such balance sheet in the ordinary course of business (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, tort, infringement, or violation of law). Incoming is
not aware of any basis for any present or future action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand against it giving
rise to any liability which individually or in the aggregate is reasonably
likely to have a Incoming Material Adverse Effect.


Section 2.11  Litigation.


There is no action, suit, proceeding or investigation pending or threatened
against the Company or any subsidiary that may affect the validity of this
Agreement or the right of Incoming to enter into this Agreement or to consummate
the transactions contemplated hereby.


Section 2.12  Securities Laws.


Incoming has complied in all material respects with applicable federal and state
securities laws, rules and regulations, including the Sarbanes Oxley Act of
2002, as such laws, rules and regulations apply to Incoming and its securities;
and all shares of capital stock of the Company have been issued in accordance
with applicable federal and state securities laws, rules and regulations. There
are no stop orders in effect with respect to any of the Company’s securities.


Section 2.13  Tax.


Incoming has paid all taxes due to date, if any.

 
4

--------------------------------------------------------------------------------

 


Section 2.14  34 Act Reports.


None of Incoming’s filings with the SEC contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein not misleading, in light of the circumstances in which they were made.


Section 2.15  Survival.


Each of the representations and warranties set forth in this Article II shall be
deemed represented and made by Incoming at the Closing as if made at such time
and shall survive the Closing Date for a period terminating on the second
anniversary of the date of this Agreement.


Section 2.16  Employees.


Incoming has no employee benefit plan, program or arrangement, or employment, or
severance agreements.  Incoming’s current officers and directors serve without
compensation. Incoming has no bonus, pension, profit-sharing or other plans or
commitments with respect to any of its officers, directors, agents, or any other
individuals or entities.






SECTION 3
REPRESENTATIONS AND WARRANTIES OF NABE AND NABE MEMBERS


Section 3.1  NABE , represents, warrants and agrees as follows:


Section 3.1.1  Organization.


NABE is a Limited Liability Company, duly organized, validly existing and in
good standing under the laws of the state of North Carolina, USA,  and has all
requisite  power and authority to own its properties and assets and to conduct
its business as now conducted and is duly qualified to do business, is in good
standing in each jurisdiction wherein the nature of the business conducted by
NABE or the ownership or leasing of its properties makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a material adverse effect on the business,
operations, properties, assets, condition or results of operation of NABE (a
“NABE Material Adverse Effect”).  Copies of the Operating Agreement of NABE with
all amendments thereto to as of the date hereof, have been furnished to
Incoming, and such copies are accurate and complete as of the date hereof. The
books of NABE are current and adequately reflect all material actions taken by
the NABE Members.


Section 3.1.2  Authorization and Validity of Agreements.


NABE has all  power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by NABE and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary  action and no other proceedings on the part of NABE
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The NABE Members have approved this Agreement on behalf of
NABE and no other approvals are required to consummate the transactions
contemplated hereby. NABE Members are competent to execute this Agreement, and
have the power to execute and perform this Agreement. No other proceedings on
the part of NABE or NABE Members are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.


Section 3.1.3  No Conflict or Violation.


The execution, delivery and performance of this Agreement by NABE or NABE
Members does not and will not violate or conflict with any provision of the
constituent documents of NABE, and does not and will not violate any provision
of law, or any order, judgment or decree of any court or other governmental or
regulatory authority, nor

 
5

--------------------------------------------------------------------------------

 

violate, result in a breach of or constitute (with due notice or lapse of time
or both) a default under or give to any other entity any right of termination,
amendment, acceleration or cancellation of any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which NABE or NABE Members is a Party or by which it is bound or to which any
of its respective properties or assets is subject, nor result in the creation or
imposition of any lien, charge or encumbrance of any kind whatsoever upon any of
the properties or assets of NABE or NABE Members, nor result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which NABE or NABE Members is bound.


Section 3.1.4  Capitalization.


The column of Exhibit A setting forth ownership percentages of the NABE Members
is a complete and accurate representation of the capitalization of NABE before
consummation of the transactions contemplated by this Agreement.


Section 3.2  Each of the NABE Members severally represents, warrants and agrees
as follows:


Section 3.2.1  Investment Representations.


The Incoming Shares will be acquired hereunder solely for the account of the
NABE Members, for investment, and not with a view to the resale or distribution
thereof. NABE Members understand and are able to bear any economic risks
associated with such investment in the Incoming Shares. NABE Members have had
full access to all the information such members consider necessary or
appropriate to make informed investment decisions with respect to the Incoming
Shares to be acquired under this Agreement. NABE Members further have had an
opportunity to ask questions and receive answers from Incoming’s directors
regarding Incoming and to obtain additional information (to the extent
Incoming’s directors possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
such shareholder or to which such shareholder had access. NABE Members are at
the time of the offer and execution of this Agreement, either domiciled and
resident outside the United States (a “Foreign Shareholder”) and or are each an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act).


Section 3.2.2  Brokers’ Fees. 


NABE Members have no liability to pay any fees or commissions or other
consideration to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


Section 3.2.3  Disclosure.


This Agreement, the exhibits hereto and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of NABE or the
NABE Members in connection with the transactions contemplated by this Agreement,
when taken together, do not contain any untrue statement of a material fact or
omit any material fact necessary in order to make the statements contained
herein and/or therein not misleading.


Section 3.3  Survival.


Each of the representations and warranties set forth in this Article III shall
be deemed represented and made by NABE and the NABE Members at the Closing as if
made at such time and shall survive the Closing for a period terminating on the
second anniversary of the date of this Agreement.

 
6

--------------------------------------------------------------------------------

 


SECTION 4
COVENANTS


Section 4.1  Certain Changes and Conduct of Business.


From and after the date of this Agreement and until the Closing Date, Incoming
shall conduct its business solely in the ordinary course consistent with past
practices and, in a manner consistent with all representations, warranties or
covenants of Incoming, and without the prior written consent of NABE will not,
except as required or permitted pursuant to the terms hereof:


 
i.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;



 
ii.
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;



 
 
iii.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, or issue any securities convertible or
exchangeable for debt or equity securities of Incoming;



 
 
iv.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;



 
 
v.
make or commit to make any material capital expenditures;



 
 
vi.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;



 
 
vii.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
respects;





Section 4.2  Access to Properties and Records.


Incoming shall afford to NABE's (and each of the NABE Members’) accountants,
counsel and authorized representatives full access during normal business hours
throughout the period prior to the Closing Date (or the earlier termination of
this Agreement) to all of Incoming’s books, contracts, commitments and records
and, during such period, shall furnish promptly to the requesting Party all
other information concerning Incoming's business as the requesting Party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any Party.


Section 4.3  Consents and Approvals. The Parties shall:


use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement.

 
7

--------------------------------------------------------------------------------

 
 
Section 4.4  Public Announcement.


Unless otherwise required by applicable law, the Parties hereto shall consult
with each other before issuing any press release or otherwise making any public
statements with respect to this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation.


Section 4.5  Equity Grant.


Incoming covenants and agrees to designate, and issue pursuant to this
Agreement, a series of its Common Stock referred to herein as “Class B Common
Shares”.   Each of the Class B Common Shares shall have voting rights equal to 2
shares of the Company’s ordinary common shares.  Shares of the Company’s Class B
Common Shares shall be convertible, upon demand of the holder of such
shares,  into shares of the Company’s ordinary common shares at the ratio of
1:1.


SECTION 5
TERMINATION AND ABANDONMENT
 
Section 5.1  Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:


 
(a)
By the mutual written consent of NABE, NABE Members, and Incoming;



 
(b)
By Incoming, upon a material breach of, or change in any representation,
warranty, covenant or agreement on the part of NABE or NABE Members set forth in
this Agreement prior to the Closing Date.



 
(c)
By NABE, upon a material breach of, or change in any representation, warranty,
covenant or agreement on the part of Incoming set forth in this Agreement prior
to the Closing Date.



 
(d)
By Incoming in the event that audits of the Financial Statements pursuant to
Section 1.3(b) of this Agreement have not been completed and approved by the
PCAOB member accounting firm for filing on form 8-K on or before the Closing
Date.  Anything to the contrary contained in this Section 5.1 notwithstanding,
if the audited Financial Statements containing an unqualified audit opinion of
the PCAOB member auditing firm are not delivered on or before the Closing Date,
Incoming may, in its sole discretion, terminate this Agreement, or extend the
Closing Date to such date as the Financial Statements are delivered.



 
(e)
By either NABE or Incoming if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
Parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.



Section 5.2  Procedure Upon Termination.


In the event of termination and abandonment of this Agreement by NABE or
Incoming pursuant to Section 5.1, written notice thereof shall forthwith be
given to the other Parties, this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action. If this Agreement
is terminated as provided herein, no Party to this Agreement shall have any
liability or further obligation to any other Party to this Agreement; provided,
however, that no termination of this Agreement pursuant to this Article V shall
relieve any Party of liability for a breach of any provision of this Agreement
occurring before such termination.  Upon Termination and abandonment of this
Agreement, the Incoming Shares shall be returned to Incoming, and the NABE units
shall be returned to the NABE Members.
 
 
8

--------------------------------------------------------------------------------

 


SECTION 6
ESCROW


Section 6.1  Escrow.


The share certificates and other documents to be delivered pursuant to this
Agreement shall be delivered to an escrow agent mutually agreeable to the
Parties, who shall serve as the Escrow Agent, pursuant to a fully executed
Escrow Agreement.






SECTION 7
MISCELLANEOUS PROVISIONS


Section 7.1  Survival of Provisions.


The respective representations, warranties, covenants and agreements of each of
the Parties to this Agreement (except covenants and agreements which are
expressly required to be performed and are performed in full on or before the
Closing Date) shall survive the Closing Date and the consummation of the
transactions contemplated by this Agreement.   In the event of a breach of any
of such representations, warranties or covenants, the Party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such Party on or before
the Closing Date.


Section 7.2  Successors and Assigns.


This Agreement shall inure to the benefit of, and be binding upon, the Parties
hereto and their respective successors and assigns; provided, however, that no
Party shall assign or delegate any of the obligations created under this
Agreement without the prior written consent of the other Parties.


Section 7.3  Fees and Expenses.


Except as otherwise expressly provided in this Agreement, all legal and other
fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees,
costs or expenses.


Section 7.4  Notices.


All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been given or made if in writing and
delivered personally or sent by registered or certified mail (postage prepaid,
return receipt requested) to the Parties, at the addresses provided hereunder,
or to such other persons or at such other addresses as shall be furnished by any
Party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 7.4 are concerned unless notice of such change shall have been given to
such other Party hereto as provided in this Section 7.4:
 
If to Incoming, to:


Incoming, INC
244 5th Avenue, Suite V235
New York, NY 10001
(917) 210-1074
FAX: (917) 210-1074
 
 
9

--------------------------------------------------------------------------------

 

With a copy to:
 
Befumo & Schaeffer, PLLC
2020 Pennsylvania Ave, NW
Suite  840
Washington, DC 20006
PHONE: 202-725-6733
FAX: 772-264-8023




If to NABE, to:


North American Bio-Energies, LLC
815-D Virginia Street, SW
Lenoir, NC 28645


If to the NABE Members, to:


R. Samuel Bell
900 Poinsett Highway
Greenville, SC 29609




Section 7.5  Entire Agreement.


This Agreement, together with the exhibits hereto, represents the entire
agreement and understanding of the Parties with reference to the transactions
set forth herein and no representations or warranties have been made in
connection with this Agreement other than those expressly set forth herein or in
the exhibits, certificates and other documents delivered in accordance herewith.
This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the Parties relating to
the subject matter of this Agreement and all prior drafts of this Agreement, all
of which are merged into this Agreement. No prior drafts of this Agreement and
no words or phrases from any such prior drafts shall be admissible into evidence
in any action or suit involving this Agreement.


Section 7.6  Severability.


This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the Parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
so as to be valid and enforceable.


Section 7.7  Titles and Headings.


The Article and Section headings contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Agreement or of any term or provision hereof.


Section 7.8  Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed one and the same agreement. In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the Party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.9  Convenience of Forum; Consent to Jurisdiction.
 
The Parties to this Agreement, acting for themselves and for their respective
successors and assigns, without regard to domicile, citizenship or residence,
hereby expressly and irrevocably elect as the sole judicial forum for the
adjudication of any matters arising under or in connection with this Agreement,
and consent and subject themselves to the jurisdiction of the courts of the
State of New York located in County of New York, and/or the United States
District Court for the Southern District of New York, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any Party to this Agreement by personal service at any
place where it may be found or giving notice to such Party as provided in
Section 7.4 of this Agreement.


Section 7.10  Governing Law.


This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of New York without giving effect to the choice of
law provisions thereof.


Section 7.11  Amendments and Waivers.


No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the Parties hereto. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.




[SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this EXCHANGE AGREEMENT as
of the date first above written.
 
 

          NABE  Holdings, Ltd.                            
/s/  R. Samuel Bell
       
Print Name: R. Samuel Bell
   
 
 
 
   
 
            Title: Member        

 

          “NABE Members”                            
/s/  Randy Dellinger
       
Randy Dellinger
   
 
 
 
   
 
 

 

         
/s/ R. Samuel Bell, Jr.
       
R. Samuel Bell, Jr.
   
 
 
 
   
 
 

 

          Incoming, Inc.                            
/s/ Victor AbiJaoudi II
       
Print Name: Victor AbiJaoudi II
   
 
 
 
   
 
            Title: Chief Operating Officer        



 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Exhibit A, to that certain Exchange Agreement, dated June ____, 2010, between
Incoming, Inc., a Nevada corporation (“Incoming”), North American Bio-Energies,
LLC (“NABE”), and the members of NABE (the “NABE Members”).
 


 
NABE Member
NABE % Held/Transferred to INCOMING
INCOMING Shares Issued to NABE Member
Share Type
Randy Dellinger
33.34%
990,000
Ordinary common shares
Sam Bell
66.66%
1,980,000
Class B common shares with 2:1 voting rights.
TOTAL:
100%
2,970,000
         

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B (Reserved)
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C to that certain Exchange Agreement, dated June 18, 2010, between
Incoming, Inc., a Nevada corporation (“Incoming”), North American Bio-Energies,
LLC (“NABE”), and the members of NABE (the “NABE Members”).
 
 
Plant and facilities located at the below address as well as the assets and
liabilities as reflected in the balance sheet that follows:
 
815-D Virginia Street, SW
Lenoir, NC 28645


North American Bio-Energies, LLC
 
Balance Sheets
         
December 31, 2009
   
December 31, 2008
 
ASSETS
           
Current Assets
           
   Cash
  $ 12,447     $ 42,408  
   Accounts receivable, net
    66,351       845  
   Inventory
    79,021       154,790  
   Tax credit receivable
    164,190       149,660  
Total Current Assets
    322,009       347,703  
   Property, plant and equipment, net
    224,231       211,022  
   Construction in progress
    285,458       214,685  
TOTAL ASSETS
  $ 831,698     $ 773,410                    
LIABILITIES & MEMBERS’ EQUITY
               
Current Liabilities
               
      Accounts payable
  $ 260,909     $ 199,591  
      Accrued liabilities
    5,472       -  
      Current maturities of long term debt
    54,517       24,459  
      Notes payable to related parties
    97,500       30,000  
Total Current Liabilities
    418,398       254,050  
      Long term debt
    227,520       282,037  
Total Liabilities
    645,918       536,087                    
Members’ Equity
    185,780       237,323                    
TOTAL LIABILITIES & MEMBERS’ EQUITY
  $ 831,698     $ 773,410  
